PER CURIAM:
Kevin Johnson appeals from the district court’s orders dismissing without prejudice his 42 U.S.C. § 1983 (2000) action and denying his motion for reconsideration. The district court dismissed the complaint for failure to comply with Fed.R.Civ.P. 20(a).
The district court’s dismissal without prejudice is not appealable. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). A dismissal without prejudice is a final order only if no amendment could cure the defects in the complaint. Id. at 1067. In ascertaining whether a dismissal without prejudice is reviewable in this court, we must determine “whether the plaintiff could save his action by merely amending his complaint.” Id. Here, Johnson can cure the defect in his complaint by filing an amended complaint that does not incorporate multiple unrelated claims.
Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED